     HAYES PAWLENKO LLP
1
     MATTHEW B. HAYES (SBN 220639)
2    mhayes@helpcounsel.com
     KYE D. PAWLENKO (SBN 221475)
3    kpawlenko@helpcounsel.com
     595 E. COLORADO BLVD., SUITE 303
4
     PASADENA, CA 91101
5    (626) 808-4357; FAX (626) 921-4932

6    Attorneys for Plaintiff:
     Bryon Dittman
7

8                               UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10
      BRYON DITTMAN, an individual on behalf )          Case No. 2:17-cv-01851-MCE-CKD
      of himself and others similarly situated, )
11                                                      COLLECTIVE AND CLASS ACTION
                                                )
                                                )
12
                                   Plaintiffs,  )
      v.                                        )       ORDER ON PLAINTIFF’S MOTION FOR
13                                                      (1) RULE 23 CLASS CERTIFICATION
                                                )
      MEDICAL SOLUTIONS, L.L.C.; and DOES )             AND (2) CONDITIONAL
14                                                      CERTIFICATION OF AN FLSA
      1 to 10 inclusive,                        )
                                                )       COLLECTIVE ACTION
15
                                   Defendants.  )
      ____________________________________ )            Date:       August 23, 2018
16
                                                        Time:       2:00 p.m.
17                                                      Location:   Courtroom 7

18

19

20

21

22

23

24

25

26

27

28

     ORDER ON PLAINTIFF’S MOTION FOR RULE 23 CLASS AND FLSA COLLECTIVE
     ACTION CERTIFICATION
                                                    0
1           Pending before the Court is Plaintiff Bryon Dittman’s (“Plaintiff”) motion to (1) certify a
2    California-wide class pursuant to Rule 23 of the Federal Rules of Civil Procedure and (2)
3    conditionally certifying a nationwide Fair Labor Standards Act (“FLSA”) collective action
4    pursuant to 29 U.S.C. § 216(b). The Court has considered the arguments and evidence in support
5    of and in opposition to the motion and hereby ORDERS as follows:
6           Plaintiff’s motion to certify a California-wide class pursuant to Rule 23 is GRANTED as
7    follows:
8
            1.     With respect to the state Labor Code claim for unpaid overtime (Cal. Labor Code
9
                   §§ 510, 1194), as well as the derivative state law claims for unlawful business
10
                   practices (Cal. Bus. & Prof. Code § 17200) and waiting time penalties (Cal. Labor
11
                   Code § 203), the Court certifies a class consisting of:
12
                       All non-exempt hourly healthcare professionals employed by Medical
13
                       Solutions who, at any time from September 7, 2013 through the date of
14
                       certification, worked in California pursuant to a Travel Assignment
15
                       Agreement during which they received housing and/or meal and
16
                       incidental benefits, received overtime pay, and had the value of their
17
                       housing and/or meals and incidental benefits excluded from their
18
                       regular rate for purposes of calculating overtime pay.
19
            2.     The Court appoints Plaintiff as the representative of the certified class; and
20
            3.     The Court appoints Hayes Pawlenko LLP, Matthew B. Hayes, and Kye D.
21
                   Pawlenko as class counsel for the certified class.
22
            Plaintiff’s motion for conditional certification of a FLSA collective action is GRANTED
23
     as follows:
24
            1.     The Court conditionally certifies, for purposes of disseminating notice and setting
25
                   an opt-in deadline, the following collective action:
26
                       All non-exempt hourly healthcare professionals employed by Medical
27
                       Solutions in the United States who, at any time within the three years
28

     ORDER ON PLAINTIFF’S MOTION FOR RULE 23 CLASS AND FLSA COLLECTIVE
     ACTION CERTIFICATION
                                                      1
1                      preceding certification, worked pursuant to a Travel Assignment
2                      Agreement during which they received housing and/or meal and
3                      incidental benefits, worked in excess of 40 hours in one or more
4                      workweeks, and had the value of their housing and/or meals and
5                      incidental benefits excluded from their regular rate for purposes of
6                      calculating overtime pay.
7
            However, the Notices provided as Exhibits A and B (ECF Nos. 22-1 and 22-2) to
8
     Plaintiff’s Motion are not yet approved, and the Court hereby orders that they be MODIFIED to
9
     include the following section:
10

11                  WILL I OWE TAXES IF PLAINTIFF PREVAILS?
12                  Possibly. You may wish to consult a tax professional about any
13
                    potential tax implications raised by this lawsuit. A tax professional
                    can also assess your potential economic benefit or loss that might
14                  result if you choose to participate in this lawsuit.

15                  If there is a decision that the per diem allowances in question are
16
                    “wages” instead of “reimbursements,” as Plaintiff asserts in this
                    Lawsuit, there is a possibility that the Internal Revenue Service
17                  (“IRS”) will no longer permit Medical Solutions to treat the per
                    diems as a tax-free benefit. This is because the per diem allowances
18                  will no longer meet “accountable plan” rules under the Internal
                    Revenue Code (See 26 C.F.R. § 1.362-2, 26 U.S.C. § 162). In this
19
                    situation, all future per diem allowances provided by Medical
20                  Solutions will become taxable wages, subject to withholding and
                    employment taxes. Under these circumstances, the IRS might also
21                  take the position that all class members are personally liable for all
                    federal and income taxes that were not withheld on any past per
22
                    diem amounts received. As a result, you may owe the IRS
23                  retroactive taxes on any per diem amounts you have previously
                    received from Medical Solutions if you choose to participate in the
24                  Lawsuit.
25   ///
26   ///
27   ///
28

     ORDER ON PLAINTIFF’S MOTION FOR RULE 23 CLASS AND FLSA COLLECTIVE
     ACTION CERTIFICATION
                                                      2
1           Not later than ten (10) days following the date this Order is electronically
2    filed, the parties shall file Final Proposed Notices and a proposed order for the
3    Court’s signature approving those notices and setting forth the relevant deadlines.
4
            IT IS SO ORDERED.
5
     Dated: October 23, 2018
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER ON PLAINTIFF’S MOTION FOR RULE 23 CLASS AND FLSA COLLECTIVE
     ACTION CERTIFICATION
                                                       3
